DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application 16655812, filed 10/17/2019. 
Claims 1-18 are pending in the Application.  

Continuity /priority Information  
 	The present Application 16655812, filed 10/17/2019 claims foreign priority to   REPUBLIC OF KOREA, Application No. 10-2018-0127033, filed 10/23/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Objections
Claims 1-18 are objected to because of the following informalities: 
Claims 1 and 12, change the expression “n NxM” to recite “NxM” because the “n” is superfluous term thus failing to further limit the Claims, since the “encoding matrices” are already recited in the plural form.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1, and 12 recite an abstract idea, Step 2A Prong 1, according to the limitations, 
“generating, by the processing circuitry, n NxM encoding matrices, each encoding matrix comprising an MxM first matrix, an 1xM second matrix, and an MxM third matrix, where each of M, N, and n is a positive integer”;
“arranging, by the processing circuitry, the encoding matrices into a plurality of groups”; 
“generating, …… a data block through the first matrix of the first encoding matrix, a local parity block through the second matrix of the first encoding matrix”,  and 
“a global parity block through the third matrix of the first encoding matrix by encoding source data of the first group with the first encoding matrix”; and 
“merging, by the processing circuitry, the global parity block with a global parity block of a second encoding matrix that is different than the first encoding matrix”.   
According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of “Mental Processes”. For example, the above limitations, in the context of the claims encompasses the user manually performing the recited limitation. If a 
This judicial exception is not integrated into a practical application under Step 2A Prong 2. In particular, the claims recite additional elements, such as, a computer apparatus comprising processing circuitry, which is merely used as a generic computer device tool recited at a high-level of generality, i.e., as a generic tool performing a generic function of the above limitations, which is executed by the computer device, such that it amounts no more than generating, by the processing circuitry, encoding matrices using a generic tool.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer / processing circuitry to generate, by the processing circuitry, encoding matrices, amounts to no more than using a generic computer component, and as such using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Dependent Claims 2-11 and 13-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, dependent Claims recite various elements, i.e.  XOR operation between matrices used as a generic tool to perform parity calculations, which fall within the “Mental Processes” grouping of abstract ideas. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
 
 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

Date: February 26, 2021
Non-Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111